673 S.E.2d 361 (2009)
Alice Bins RAINEY, Michele R. Rotosky and Madeline Davis Tucker
v.
NORTH CAROLINA DEPARTMENT OF PUBLIC INSTRUCTION and State Board of Education.
No. 143P07-2.
Supreme Court of North Carolina.
February 5, 2009.
Thomas J. Ziko, Special Deputy Attorney General, Laura E. Crumpler, Assistant Attorney *362 General, for NC Dept. of Public Instruction, et al.
Thomas R. West, Pamela A. Scott, Raleigh, for Rainey, et al.
Prior report: ___ N.C.App. ___, 667 S.E.2d 237.

ORDER
Upon consideration of the petition filed on the 10th day of November 2008 by Respondents in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S, 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 5th day of February 2009."